McMurray, Presiding Judge.
Defendant was convicted of the offense of armed robbery. Defendant appeals, contending the verdict was contrary to the evidence, without evidence to support it, decidedly and strongly against the weight of the evidence, and contrary to law and the principles of justice and equity. Held:
The sole basis for the alleged error as found in defendant’s brief is that there was a critical flaw in the testimony of the victim directly concerning the identification of the defendant as her assailant. After positively identifying the defendant as the person having robbed her she testified that she did not realize that she had seen the robber before in her store. She testified, “I didn’t see anything during the robbery. I was back to him.” However, it is quite evident from the testimony that the victim was speaking of the moment in time (“I was back to him”) when the bank bag and contents were taken from her at gunpoint in the alley by the robber. It is evident that as the victim was locking the store door, with outside locks, she turned her head to see who was talking to her and was at that point in time face to face with the robber. The robber then produced a gun, forced her into the alley, then down on her knees and took the bank bag and contents. It was at this later point the victim had her back to the robber. Having reviewed the transcript and the record, we are convinced and so hold that a rational trier of fact (the jury in this case) could reasonably have found the defendant guilty beyond a reasonable doubt of the offense of armed robbery in considering the entire testimony of the victim as to her identification of the defendant as having committed the crime. See Whatley v. State, 151 Ga. App. 174, 175 (259 SE2d 175); Harris v. State, 234 Ga. 871, 873 (218 SE2d 583); Harris v. State, 236 Ga. 766, 767 (225 SE2d 263); Moore v. State, 240 Ga. 807, 811 (II) (1) (243 SE2d 1); Alexander v. State, 247 Ga. 780, 783 (1) (279 SE2d 691); Reed v. State, 249 Ga. 52, 53 (287 SE2d 205); Cook v. State, 249 Ga. 709, 710 (1) (292 SE2d 844).

Judgment affirmed.


Banke and Birdsong, JJ., concur.